Conviction is for burglary; punishment assessed is confinement in the state penitentiary for a term of six years.
The record is before us without a statement of facts or bills of exception, hence no question is presented for review. *Page 256 
We observe that in pronouncing sentence against appellant the trial court overlooked giving effect to the indeterminate sentence law as provided in Art. 775, Vernon's Ann. C. C. P., and directed the confinement of appellant in the penitentiary for six years. The sentence will be reformed to direct appellant's confinement in the penitentiary for not less than two years nor more than six years, and as thus reformed the judgment will be affirmed.